internal_revenue_service number release date index number -------------------------- ------------ ------------------- ------------------------------- -------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc fip plr-114788-11 date date legend company ------------------------------------------------------------- -------------------- ------------------------------------------ ------------ ------------------------- ---------------------------------- ------------------------------------ ---- ----- sub state date llc holdings a b dear --------------- this is in reply to a letter dated date requesting on behalf of company and sub an extension of time under sec_301_9100-1 of the procedure and administration regulations to file an election for sub to be treated as a taxable real_estate_investment_trust reit subsidiary under sec_856 of the internal_revenue_code facts plr-114788-11 company is a state trust that will elect to be treated for federal_income_tax purposes as a reit for its taxable_year company’s primary business is owning and leasing real properties on date company acquired indirectly an a interest in llc which owns b of the interest in each of holdings and sub holdings owns assisted living facilities holdings has entered into a master lease agreement with sub with respect to the facilities sub has subleased the facilities to third-party tenants and has engaged an eligible_independent_contractor to manage the facilities sub’s operations generates gross_income that would not be qualifying_income under sec_856 or sec_856 of the code if company is to qualify as a reit sub must qualify as a taxable_reit_subsidiary under sec_856 in connection with filing its first federal_income_tax return as a reit company reviewed its tax filings and company learned that a timely taxable_reit_subsidiary election was not filed company relied on tax professionals for tax_advice when company learned of the failure_to_file the election it took prompt action to file the election which it and sub have done the following representations are made in connection with the request for an extension of time to file a form_8875 on behalf of company and sub the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief requested will not result in company or sub having a lower tax_liability in the aggregate for all years to which the election applies than the taxpayers would have had if the election had been timely made taking into account the time_value_of_money company and sub do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time the taxpayers requested relief and the new position requires or permits a regulatory election for which relief is requested company failed to file the election inadvertently company has not used hindsight to seek an extension of time to make the election company always had the intent to maintain its reit status if company had been advised by its tax professionals of the need to file the election in order to maintain its reit status it would have timely filed the election plr-114788-11 law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the elections or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-114788-11 conclusion based upon the facts and representations submitted we conclude that company and sub have shown good cause for granting a reasonable extension of time to elect to have sub be treated as a taxable_reit_subsidiary under sec_856 of the code we further conclude that the date on which the election was actually filed is effective for federal_income_tax purposes this ruling is limited to the timeliness of the filing of company and sub’s income_tax returns for purposes of the election under sec_856 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company or sub is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours susan thompson baker senior technician reviewer branch associate chief_counsel financial institutions and products
